The plaintiff was injured in a collision between the electric vehicle, in which she was being conveyed, and a trolley street car. She brought this action for damages against the company, which owned the vehicle, and the owner of a beer truck; upon the theory, as, in substance, alleged by her in the complaint, that the misconduct, or negligence, of the men in charge of the two vehicles combined to bring *Page 38 
about the accident. Upon the trial, the case made by her proofs showed that only the driver of the beer truck was at fault, for having so driven his truck as to strike the rear wheel of the electric vehicle; thereby causing the latter to swerve to one side and to collide with the street car. No evidence proving, or tending to prove, concurrent misconduct, or negligence, was given by her. Thereupon, the Electric Vehicle Company moved for a dismissal of the complaint as to itself, and, the motion being denied, duly excepted. It, then, proceeded to put in its proofs, which showed that its servant was in nowise at fault, and, again, requested a dismissal of the complaint; but the trial judge refused to decide then and reserved his decision. The other defendant, then, gave evidence tending to prove, as was to be expected, that his servant was blameless and that the man in charge of the electric vehicle was responsible for what occurred. At the close of the whole case, the vehicle company's motion for a dismissal of the complaint was renewed and, again, denied. The jury returned a verdict against both defendants and the judgment upon the verdict was affirmed.
I think when the plaintiff failed, upon her proofs, to inculpate the defendant, the Electric Vehicle Transportation Company, as a joint tort feasor, the latter was entitled to a dismissal of the complaint as to itself. The failure to prove some concurrent act of negligence on its part entitled it to demand that of the court and it could not lose the benefit of its exception to a refusal to dismiss the complaint by remaining in the case. There was no waiver of the exception; for the motion was renewed at the close of its proofs and at the close of all the evidence. It was entitled to a nonsuit, as a matter of right, and as though the case were one of a suit brought against it alone. (McMartin v. Taylor, 2 Barb. 356; Dominick v.Eacker, 3 ib. 17.)
This decision will establish a rule, whose operation must be that none of several defendants, jointly sued in tort, can ever obtain a dismissal of the complaint as against him; however insufficient the plaintiff's proofs to inculpate him. The complainant, *Page 39 
therefore, in such a case, so far from incurring any risk, will, probably always, be benefited by joining all parties concerned, whether capable of proving liability as to some, or not; for he may well indulge in the hope that through some of the evidence adduced upon the trial, by some one or more of the defendants, a case may be made out against all — a result, obviously, tending to make the payment of any recovery more secure.
HAIGHT, MARTIN and WERNER, JJ., concur with VANN, J; PARKER, Ch. J., and O'BRIEN, J., concur with GRAY, J.
Judgment affirmed.